Citation Nr: 1515973	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-29 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fractured right knee medial femoral condyle with medial collateral ligament damage with slight instability.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an effective date prior to April 15, 2010, for the award of service connection for degenerative arthritis of the left knee joints.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1987 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) and from an August 2010 rating decision of the St. Louis, Missouri VA RO.  The record is now in the jurisdiction of the Atlanta RO.  In May 2013, the increased rating issues were remanded (by an Acting Veterans Law Judge) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The Veteran had also initiated appeals of the denials of an effective date prior to July 23, 2009 for the award of a higher 10 percent rating for fractured right knee medial femoral condyle with medial collateral ligament damage with slight instability, and an effective date prior to July 23, 2009 for the award of service connection for right knee degenerative joint disease.  However, after the RO issued a statement of the case (SOC) for these two issues in November 2014 (pursuant to the Board's May 2013 remand), the Veteran did not file a substantive appeal with regard to these issues.  Consequently, these matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Increased Ratings for Right Knee Disabilities

The Board's May 2013 remand instructed the AOJ to ask the Veteran to identify any additional sources of treatment or evaluation he had received for his right knee disabilities since July 2008 and to secure copies of complete records of the treatment or evaluation from all sources appropriately identified (including from Dr. Desai, a private physician previously identified by the Veteran), and to update the record with all available VA treatment records (from July 2008 to December 2010, if any, and from February 2013 to the present).  In June 2013, the AOJ sent the Veteran a letter asking him to authorize the release of any available private treatment records.  In July 2013, the Veteran submitted a VA Form 21-4142 for each of two private treatment providers (Dr. Desai and Dr. Harris).  Thereafter, however, there is no evidence in the record to indicate that the AOJ attempted to contact either of these private providers to obtain the Veteran's treatment records.  Furthermore, there is no evidence in the record to indicate that the AOJ attempted to secure any records of VA treatment dating from July 2008 to December 2010 or from February 2013 on, as the most recent VA treatment report in the record is dated in February 2013.  On remand, corrective action must be taken to secure all of the aforementioned records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Earlier Effective Date for Service Connection for Left Knee Disability

Viewing his September 2010 written statement in the light most favorable to the Veteran, the Board finds that the Veteran expressed disagreement with the effective date assigned (April 15, 2010) for the award of service connection for degenerative arthritis of the left knee joints in the AOJ's August 2010 rating decision.  [In his September 2010 statement, the Veteran argued that an effective date of July 2009 should have been awarded for his left knee disability.]  The AOJ has not issued a SOC addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right knee disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all records from Dr. Desai and Dr. Harris).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his right knee disabilities from July 2008 to December 2010 and since February 2013.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal of entitlement to a rating in excess of 10 percent for fractured right knee medial femoral condyle with medial collateral ligament damage with slight instability, and entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran (and his representative, if one has been appointed) the opportunity to respond.  The case should then be returned to the Board.

3.  The AOJ must also issue a SOC addressing the issue of entitlement to an effective date prior to April 15, 2010, for the award of service connection for degenerative arthritis of the left knee joints, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, this issue should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

